Exhibit 10.11

 

FIRST AMENDMENT
TO
ASSET PURCHASE AND SALE AGREEMENT

 

This First Amendment to Asset Purchase and Sale Agreement (this “Amendment”),
dated March 19, 2003, is by and between Carbon Energy Corporation (USA),
formerly known as Bonneville Fuels Corporation, a Colorado corporation
(“Seller”), and Fasken Acquisitions 02, Ltd., a Texas limited partnership
(“Buyer”).

 

Recitals:

 

A.                                   Buyer and Seller are parties to that
certain Asset Purchase and Sale Agreement (the “Agreement”), dated January 15,
2003.  Terms defined in the Agreement shall have the same meaning herein unless
otherwise provided.

 

B.                                     Buyer and Seller wish to amend the
Agreement in accordance with the provisions of this Amendment.

 

Agreement:

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties agree as follows:

 

1.                                       Closing Date.  Under Section 9.1 of the
Agreement, the Closing Date has been extended to March 24, 2003, and the
Preliminary Settlement Statement to be delivered by Seller under Section 9.1(b)
will be furnished by the end of the day on Wednesday, March 20, 2003 (two
business days prior to the Closing Date).

 

2.                                       Assignment.  The Assignment to be
delivered under Section 9.1(a) of the Agreement shall be in the form attached
hereto as Exhibit 1.  The Assignment and Exhibit A-2 thereto do not set forth
specific Net Revenue Interests or Working Interests for all of the Assets
transferred by Seller to Buyer.  The parties hereto acknowledge and agree that
Seller’s special warranty under the Assignment shall apply to the Net Revenue
Interests and the Working Interests set forth in Exhibit A-2 to the Agreement
(as amended hereby) as if all of such Working Interests and Net Revenue
Interests were set forth in Exhibit A-2 to the Assignment, subject to the terms
and conditions of the Agreement as amended by this Amendment.

 

3.                                       Revisions of Exhibits/Deletion of North
Bagley Prospect.  Certain errors have been discovered on the Exhibits and
Schedules to the Agreement.  In addition, the parties have agreed to delete the
TP A State #2 Well, North Bagley Prospect, Eddy County, New Mexico, from the
sale provided for under the Agreement. The parties hereby acknowledged and agree
that the Exhibits and Schedules to the Agreement are replaced by those attached
hereto as Exhibit 2.

 

--------------------------------------------------------------------------------


 

4.                                       Title Defects.  Buyer has furnished
Seller Title Defect Notices by letters dated February 28 and March 3, 2003, with
Schedules 1 and 2 attached thereto (“Buyer’s Notices”).  The parties hereby
acknowledge and agree that each of the matters covered by Buyer’s Notices has
been cured or is waived by Buyer except for the following matters:

 

a.               Lake Shore #10-5 Well.  Seller and Fasken Land and Minerals
Ltd. and Fasken Oil and Ranch, Ltd. (collectively, the “Fasken Entities”) are
parties to that certain Participation Agreement dated February 8, 2001, as
amended April 10, 2001, and as further amended September 20, 2001 (the “Fasken
Participation Agreement).  As of the date hereof, the Lakeshore Federal
S.C.#10-5 Well, being 3rd Test Well to be drilled under the Fasken Participation
Agreement (the “Lake Shore #10-5 Well”) has not been drilled.  If the Lake Shore
#10-5 Well is commenced on or before the first anniversary of the Closing Date
and such well is drilled and completed with due diligence and dispatch, to the
objective formation and depth in accordance with the terms and provisions of the
Fasken Participation Agreement, then the Buyer shall be entitled to a Purchase
Price Adjustment in the amount of $39,866 (the “Closing Adjustment”) being the
amount by which the Title Defect Amount claimed exceeds the $100,000 Title
Defect Deductible.  For purposes of this section 4.a., (1) the Lake Shore # 10-5
Well shall be deemed to have been “commenced” only if a drill rig is on location
capable of drilling such Well to the objective formation and depth and actual
drilling has commenced by spudding such Well; and (2) “completed” means that the
Lake Shore #10-5 Well is completed either as a dry hole or as a producer of oil
and/or gas by setting production casing.  Seller agrees to escrow the Closing
Adjustment with Welborn Sullivan Meck & Tooley, P.C. under the Escrow Agreement
attached hereto as Exhibit 3, such Escrow Agreement to be entered into at
Closing.  Subject to clause c., below, Buyer and Seller agree that the Escrow
Agent shall cause the Closing Adjustment to be paid in accordance with the
following provisions and each agrees to provide appropriate instructions to
Escrow Agent accordingly under the terms of the Escrow Agreement:

 

i.                  If the Lake Shore #10-5 Well is commenced on or before the
first anniversary of the Closing Date and such well is drilled and completed
with due diligence and dispatch, to the objective formation and depth in
accordance with the terms and provisions of the Fasken Participation Agreement,
then the Closing Adjustment shall be paid to Buyer;

 

ii.               If the Lake Shore #10-5 Well is not commenced as provided in
clause i, above, on or before the first anniversary of the Closing Date and
drilled and completed with due diligence and dispatch to the objective formation
and depth in accordance with the terms and provisions of the Fasken
Participation Agreement, then the Closing Adjustment shall be paid to Seller;
and

 

2

--------------------------------------------------------------------------------


 

iii.            If Buyer is rendered unable, wholly or in part, by force majeure
to commence the drilling of the Lakeshore #10-5 Well or to drill with due
diligence and dispatch to the objective formation and depth in accordance with
the terms and provisions of the Fasken Participation Agreement, then the
obligations to commence and drill such well, so far as they are affected by the
force majeure, shall be suspended during, but no longer than, the continuance of
the force majeure.  The term “force majeure” as here employed shall mean an act
of God, strike, lockout, or other industrial disturbance, act of the public
enemy, war, blockade, public right, lightning, fire, storm, flood or other act
of nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of Buyer.  Buyer shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable.

 

b.              Unrecorded Overriding Royalty Burdens.  Seller acquired a
portion of the Assets from The Louisiana Land & Exploration Company et. al.
(collectively, “Inexco”), pursuant to an Assignment, Bill of Sale and Conveyance
dated July 28, 1989 (the “Inexco Assignment”).  Under the terms of the Inexco
Assignment, Seller assumed Inexco’s obligation to pay certain unrecorded
overriding royalty burdens (the “Inexco Burdens”).  UPON CLOSING, SELLER SHALL
TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS BUYER, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES FROM AND AGAINST ALL LOSSES ARISING
FROM OR RELATING TO THE INEXCO BURDENS.  This indemnity is subject to the terms
and conditions of Article 13 of the Agreement, as amended by this Amendment, and
to the following additional terms and conditions:

 

i.                  For purposes of this indemnity, the term “Losses” shall
include, but not be limited to, Losses relating to the incorrect payment of the
Inexco Burdens and Losses relating to a reduction in the Net Revenue Interest
specified in Exhibit A-2 of the Agreement, provided however, if the Inexco
Burdens have been accounted for in the Net Revenue Interest reflected on Exhibit
A-2 to the Agreement, then this indemnity shall not apply unless such Burdens
have been improperly paid.

 

ii.               In the event the Loss is attributable to a lesser Net Revenue
Interest being delivered to Buyer than the Net Revenue Interest specified in
Exhibit A-2 to the Agreement, the amount of such Loss shall be calculated by
multiplying the portion of the Purchase Price allocated to the property which
has a deficient Net Revenue Interest by a fraction, the numerator of which is
the reduction in the Net Revenue Interest

 

3

--------------------------------------------------------------------------------


 

and the denominator of which is the Net Revenue Interest specified for the
property which has a deficiency in the interest (the “Deficient Interest
Loss”).  Subject to clauses iii and iv, below, any amounts due Buyer from Seller
as the result of a Deficient Interest Loss shall be paid to Buyer by Seller
within thirty (30) days after receipt of notice of such Loss and Buyer shall
have no further liability or obligation with respect to such Loss.

 

iii.            Notwithstanding the foregoing, Seller may contest and defend
with reasonable diligence and dispatch against any Loss asserted with respect to
the Inexco Burdens in accordance with the terms and conditions of Article 13 of
the Agreement.  So long as Seller continues in a diligent manner to contest and
defend against any such Loss, payment of the Deficient Interest Loss shall not
be due, and the amount of the Deficient Interest Loss shall be adjusted to the
extent Seller is successful in its contest and defense.

 

iv.           Seller shall not be obligated to indemnify Buyer for any Loss
relating to the Inexco Burdens unless Buyer has delivered a written notice to
Seller of such Loss prior to the third anniversary of the Closing Date.  Any
Loss relating to the Inexco Burdens for which Seller does not receive written
notice before the end of such three  (3) year period shall be deemed to be an
Assumed Liability.

 

v.              The parties acknowledge and agree that Buyer’s indemnity rights
hereunder are in lieu of and not in addition to any other rights Buyer may have
with respect to Losses attributable to the Inexco Burdens, including the special
warranty under the Assignment, Conveyance and Bill of Sale to be delivered at
Closing, which special warranty shall not apply to the Inexco Burdens assumed by
Seller under the Inexco Assignment.

 

vi.           This indemnity is subject to the provisions of clause c., below.

 

c.                  The Closing Adjustment in clause a., above, is adjusted for
the full amount of the Title Defect Deductible under the Agreement.  The parties
agree that Seller is entitled to realize the full benefit of the $100,000 Title
Defect Deductible regardless of whether such benefit inures under clause a.,
clause b., or a combination thereof, and the following shall apply:

 

i.                  If Seller indemnifies Buyer against Losses with respect to
the matters covered under clause b., prior to disbursement of the Closing
Adjustment under the Escrow Agreement attached hereto as Exhibit 3, Seller’s
indemnity obligation shall only apply to the extent such Losses exceed $100,000,
provided that Seller shall pay the amount

 

4

--------------------------------------------------------------------------------


 

saved (up to $100,000) to Buyer at such time as Buyer is entitled to receive the
Closing Adjustment under the Escrow Agreement.

 

ii.               If Seller is entitled to receive the Closing Adjustment under
the Escrow Agreement prior to such time as Seller indemnifies Buyer against
Losses under clause b., then Seller’s indemnity obligation under clause b. shall
only apply to the extent such Losses exceed $100,000.

 

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first above written.

 

 

SELLER:

 

 

 

CARBON ENERGY CORPORATION (USA)
f/k/a Bonneville Fuels Corporation

 

 

 

 

 

By:

 

 

 

Name and Title:

 

 

 

 

 

BUYER:

 

 

 

FASKEN ACQUISITIONS 02, LTD.,

 

a Texas limited partnership

 

By:  Fasken Management, LLC, its General Partner

 

 

 

 

 

By:

 

 

 

Benjamin L. Blake, Vice President

 

5

--------------------------------------------------------------------------------